Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0134943) in view of Bourget et al. (US 2013/0110008).
Regarding claims 1, 2, Min teaches a wireless device for handling wake-up signaling, wherein the wireless device is configured to: receive a wake-up signal comprising wake-up information for enabling the wireless device to determine whether to wake-up and authentication information for enabling the wireless device to determine 
Yang does not specifically teach the wake-up information is separate from the authentication information.
However, the preceding limitation is known in the art of communications. Bourget teaches that the communication device transmits the wake-up command, and the authentication key in two separate signals to support secure communication using encryption ([0016], [0069]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Bourget within the system of Yang in order to separately transmit an RF signal that updates its authentication during the transfer phase and another RF signal to update the wake-up command and increase the security of the communication system.
Regarding claim 3, Min in view of Bourget further teaches all the limitations above. Min further teaches upon determining that the wake-up signal is intended for the wireless device, interface circuitry is further configured to initiate wake-up of the processing circuitry before forwarding the authentication information to the processing circuitry ([0014], [0048]).        
Regarding claim 4, Min in view of Bourget further teaches all the limitations above. Min further teaches the processing circuitry comprises a microprocessor unit 
Regarding claim 5, Min in view of Bourget further teaches all the limitations above. Min further teaches the processing circuitry comprises a Secure Cryptoprocessor configured to determine whether the wake-up signal is authentic based on the authentication information ([0031]).         
Regarding claim 6, Min in view of Bourget further teaches all the limitations above. Min further teaches the interface circuitry is configured to wake-up the processing circuitry over a communications interface between the interface circuitry and the processing circuitry ([0011], [0013]-[0014]).  
Regarding claims 7, 10, and 13, Min teaches method perform by a wireless device for handling wake-up signaling, wherein the wireless device is configured to: receive a wake-up signal comprising wake-up information for enabling the wireless device to determine whether to wake-up and authentication information for enabling the wireless device to determine that the wake-up message is authentic (i.e., LP-WUR receives wake-up signal [0011], and verify ID of the receiver from the wake up signal for the intended receiver [0031], [0057]); determine whether the wake-up signal is intended for the wireless device based on the wake-up information (i.e., a wake-up preamble 210 (indicating that this is a wake-up message), a receiver ID 215 (so that the wireless device may determine that it is the intended recipient of the frame 200), optional length 220 and data fields, and a frame check sequence (FCS) 230 (for error checking [0032]; a wake-up preamble 310 (indicating that this is a wake-up message), a HMAC 315 
Yang does not specifically teach the wake-up information is separate from the authentication information.

Regarding claims 8, 11, Min in view of Bourget further teaches all the limitations above. Min further teaches upon determining that the wake-up signal is intended for the wireless device, forwarding the authentication information from interface circuitry to processing circuitry comprised in the wireless device for initiating wake-up of radio circuitry comprised in the wireless device in order to use the wake p signal and the message integrated code to verify when to transmit a second frame to the access point (AP) ([0011], [0013]-[0014).   
Regarding claims 9, 12, Min in view of Bourget further teaches all the limitations above. Min further teaches upon determining that the wake-up signal is intended for the wireless device, interface circuitry is further configured to initiate wake-up of the processing circuitry before forwarding the authentication information to the processing circuitry ([0014], [0048]).        

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643